The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 18-23, 25-29 and 32-49 are presented for examination.
	Applicant’s Amendment filed May 9, 2022 has been entered into the present application. 
	Claims 18-23, 25-29 and 32-49 are pending. Claims 1, 5, 8-11, 16-17, 24 and 30-31 are cancelled. Claim 23 is amended. Claims 32-49 are newly added. 
Applicant’s arguments, filed May 9, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
Applicant is reminded of his election of the invention of Group I (original claims 1-17), directed to a method of treating Prader-Willi syndrome (PWS) or one or more symptoms thereof comprising administering an effective amount of an oral pharmaceutical formulation comprising cannabidiol (CBD) and a vehicle selected from the group consisting of a lipid, water, ethanol, glycerin, propylene glycol, polyethylene glycol 400 and a combination thereof, and the election of (i) lipid as the single disclosed species of vehicle and (ii) caprylic/capric triglyceride as the single disclosed species of lipid vehicle, as stated in the written reply filed September 14, 2018 and in the telephonic oral election of November 30, 2018, which is still in effect over the claims.
In the claim listing filed May 9, 2022, Applicant seeks addition of new claims 32-49, of which: 
(i) claims 32-40 are intended to further limit the method of treating PWS via administering an oral pharmaceutical formulation comprising CBD and caprylic/capric triglyceride vehicle already set forth in claim 23, and 
(ii) claims 41-49, which are also directed to a narrower embodiment of the method of treating PWS set forth in claim 23. 
As newly added claims 32-49 are directed to the originally elected invention and species of CBD with caprylic/capric triglyceride vehicle, Applicant’s newly added claims 32-49 will be incorporated with those claims presently under examination.
Accordingly, claims 18-22 and 25-29 remain withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected inventions and/or species. 
Instant claim 23 remains, and new claims 32-49 are, under examination and are treated on the merits infra.

Information Disclosure Statement
	Applicant’s Information Disclosure Statements filed May 9, 2022 (three pages) and August 4, 2022 (two pages) have each been received and entered into the present application. As reflected by the attached, completed copies of form PTO/SB/08a, the Examiner has considered the cited references. 

Amendment to the Specification
	At p.2 of the amendment papers filed May 9, 2022, Applicant seeks amendment to the as-filed specification at p.105, para.[000325], stating “[p]lease amend paragraph [000325] on page 105 of the original specification as follows”. 
	37 C.F.R. §1.121(b) governs amendments to the specification by replacement paragraph, requiring “[a]n instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs”, as well as “[t]he full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph” using underlining to designate added text and strike-through to designate any deleted matter. 
	As Applicant has complied with the requirements of 37 C.F.R. §1.121(b) to unambiguously identify the location of the replaced paragraph, as well as to provide proper markings to indicate the changes made relative to the previous version of the paragraph, the amendment to the specification filed May 9, 2022 is entered into the record.
Status of Rejections Set Forth in the November 9, 2021 Non-Final Office Action
	In reply to the rejection of claims 1, 5, 8-11, 16-17, 24 and 30-31 under the written description requirement of 35 U.S.C. §112(a) (pre-AIA  first paragraph), as set forth at p.5-7 of the previous Office Action dated November 9, 2021, Applicant now cancels claims 1, 5, 8-11, 16-17, 24 and 30-31. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 1, 5, 8-11, 16-17, 23-24 and 30-31 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.7-8 of the previous Office Action dated November 9, 2021, Applicant now cancels claims 1, 5, 8-11, 16-17, 24 and 30-31, and further amends claim 23 to now recite “[a] method of treating Prader-Willi syndrome in a subject in need of such treatment”, thereby clarifying the need of the recited subject. Accordingly, the rejection is now hereby withdrawn.
	In reply to the rejection of:
	(i) claims 1, 5, 8-11 and 16-17 under 35 U.S.C. §103 as being unpatentable over Kottayil et al. (WO 2006/063109 A2; 2006) in view of Murty et al. (U.S. Patent Application Publication No. 2011/0092583 A1; 2011) and Flockhart et al. (U.S. Patent Application Publication No. 2006/0167283 A1; 2006), further in view of Holsen et al. (“Neural Mechanisms Underlying Hyperphagia in Prader-Willi Syndrome”, Obesity, 2006; 14(6):1028-1037) and Scopinho et al. (“Cannabidiol Inhibits the Hyperphagia Induced by Cannabinoid-1 or Serotonin-1A Receptor Agonists”, Pharmacology, Biochemistry and Behavior, 2011; 98:268-272), as set forth at p.9-14 of the previous Office Action dated November 9, 2021;
	(ii) claim 24 under 35 U.S.C. §103 as being unpatentable over Kottayil et al. (WO 2006/063109 A2; 2006) in view of Murty et al. (U.S. Patent Application Publication No. 2011/0092583 A1; 2011) and Flockhart et al. (U.S. Patent Application Publication No. 2006/0167283 A1; 2006), further in view of Holsen et al. (“Neural Mechanisms Underlying Hyperphagia in Prader-Willi Syndrome”, Obesity, 2006; 14(6):1028-1037) and Scopinho et al. (“Cannabidiol Inhibits the Hyperphagia Induced by Cannabinoid-1 or Serotonin-1A Receptor Agonists”, Pharmacology, Biochemistry and Behavior, 2011; 98:268-272), as applied above to claims 1, 5, 8-11 and 16-17, further in view of Goskonda et al. (U.S. Patent No. 8,222,292 B2; 2012), as set forth at p.14-16 of the previous Office Action dated November 9, 2021; and
	(iii) claims 30-31 under 35 U.S.C. §103 as being unpatentable over Kottayil et al. (WO 2006/063109 A2; 2006) in view of Murty et al. (U.S. Patent Application Publication No. 2011/0092583 A1; 2011) and Flockhart et al. (U.S. Patent Application Publication No. 2006/0167283 A1; 2006), further in view of Holsen et al. (“Neural Mechanisms Underlying Hyperphagia in Prader-Willi Syndrome”, Obesity, 2006; 14(6):1028-1037) and Scopinho et al. (“Cannabidiol Inhibits the Hyperphagia Induced by Cannabinoid-1 or Serotonin-1A Receptor Agonists”, Pharmacology, Biochemistry and Behavior, 2011; 98:268-272), as applied above to claims 1, 5, 8-11 and 16-17, further in view of Sofia et al. (“Comparative Effects of Various Naturally Occurring Cannabinoids on Food, Sucrose and Water Consumption by Rats”, Pharmacology, Biochemistry and Behavior, 1976; 4(5):591-599), as set forth at p.16-18 of the previous Office Action dated November 9, 2021,
	Applicant now cancels claims 1, 5, 8-11, 16-17, 24 and 30-31. Accordingly, each of these rejections is now hereby withdrawn. 
	In reply to the rejection of claim 23 under 35 U.S.C. §103 as being unpatentable over Kottayil et al. (WO 2006/063109 A2; 2006) in view of Murty et al. (U.S. Patent Application Publication No. 2011/0092583 A1; 2011) and Goskonda et al. (U.S. Patent No. 8,222,292 B2; 2012), further in view of Holsen et al. (“Neural Mechanisms Underlying Hyperphagia in Prader-Willi Syndrome”, Obesity, 2006; 14(6):1028-1037) and Scopinho et al. (“Cannabidiol Inhibits the Hyperphagia Induced by Cannabinoid-1 or Serotonin-1A Receptor Agonists”, Pharmacology, Biochemistry and Behavior, 2011; 98:268-272), as set forth at p.18-23 of the previous Office Action dated November 9, 2021, Applicant now amends claim 23 to limit the effective amount of CBD to “at least about” 40 mg/kg/day. Accordingly, the rejection is now hereby withdrawn.
	Upon further consideration of the claims as amended, however, new grounds for rejection are necessitated and set forth infra.

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 23, 32-35, 37-40 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
There is insufficient written support for Applicant’s new limitation directed to (i) “wherein the effective amount results in administration of at least about 40 milligrams of cannabidiol per kilogram body weight of the subject per day” (claim 23), or (ii) wherein the oral pharmaceutical formulation to be administered consists of 10.53% (w/w) CBD, 88.945% (w/w) caprylic/capric triglyceride, 0.2% (w/w) alpha-tocopherol, 0.25% (w/w) sweetener, and 0.3% (w/w) flavoring agent (claims 39, 48).
At p.8 of the May 9, 2022 Remarks, Applicant provides only a general reference to the as-filed specification “at pages 13-17, 51-68, and 101-106” in “[s]upport for the amendments and new claims”.
A full and complete consideration of these cited portions of Applicant’s as-filed specification fails to reveal explicit, implicit or inherent written support for Applicant’s limitations of claims 23, 39 or 48.
At p.4, para.[0019] of the as-filed specification, Applicant generally discloses that “the effective amount of the oral pharmaceutical formulations of the present invention is from about 0.5 to about 100 milligrams per kilogram per day or from about 10 to about 40 milligrams per kilogram per day”. 
Applicant’s Ex.19 of the working examples of the as-filed specification also describe the use of “multiple doses” of a CBD oral solution with medium-chain triglycerides, noting further that the distribution of tested dosages was from 0.5 mg/kg/day to 40 mg/kg/day (p.101, para.[000315]; Table 68, p.103).
Such disclosure fails to provide adequate written support for Applicant to now claim that the effective amount of the recited CBD oral formulation is “at least about 40 [mg] of [CBD] per [kg] body weight of the subject per day” (claim 23). At best, the as-filed specification broadly teaches the use of the disclosed oral CBD formulations in an effective amount of about 10-40 mg/kg body weight per day, and further describes administration of an oral solution of CBD with medium-chain triglycerides in amounts up to and including 40 mg/kg body weight of the subject per day, but such disclosure fails to support the expansion of such dosage amount to any quantity that is “at least about” 40 mg/kg body weight of the subject per day now recited in instant claim 23. This concept, then, newly added into claim 23 constitutes a broadening of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification.
At p.51-68 of the as-filed specification, Applicant describes specific CBD formulations with lipids, such as MIGLYOL 812N (a commercial formulation of caprylic/capric triglycerides), including the formulation designated as #LF41, which contains 10.53% (w/w) CBD, 0.2% (w/w) alpha-tocopherol, 0.3% (w/w) flavoring agent, 0.025% (w/w) saccharin, and 88.945% (w/w) caprylic/capric triglyceride.
Such disclosure fails to provide adequate written support for Applicant to now claim that the oral formulation consists of 10.53% (w/w) CBD, 88.945% (w/w) caprylic/capric triglyceride, 0.2% (w/w) alpha-tocopherol, 0.25% (w/w) sweetener, and 0.3% (w/w) flavoring agent (claims 39, 48). At best, Applicant’s as-filed specification describes a formulation of 10.53% (w/w) CBD, 88.945% (w/w) caprylic/capric triglyceride, 0.2% (w/w) alpha-tocopherol and 0.3% (w/w) flavoring agent, with 0.025% (w/w) saccharin, but such disclosure fails to support a substantially identical formulation with “0.25%” (w/w) sweetener as recited in newly added claims 39 and 48. This concept, then, newly added into claims 39 and 48 constitutes a broadening of the subject matter originally disclosed and claimed that does not find adequate written support in the as-filed specification.
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concepts directed to (i) “wherein the effective amount results in administration of at least about 40 milligrams of cannabidiol per kilogram body weight of the subject per day” (claim 23), or (ii) wherein the oral pharmaceutical formulation to be administered consists of 10.53% (w/w) CBD, 88.945% (w/w) caprylic/capric triglyceride, 0.2% (w/w) alpha-tocopherol, 0.25% (w/w) sweetener, and 0.3% (w/w) flavoring agent (claims 39, 48).
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 23, 32-36 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kottayil et al. (WO 2006/063109 A2; 2006) in view of Murty et al. (U.S. Patent Application Publication No. 2011/0092583 A1; 2011) and Goskonda et al. (U.S. Patent No. 8,222,292 B2; 2012), further in view of Holsen et al. (“Neural Mechanisms Underlying Hyperphagia in Prader-Willi Syndrome”, Obesity, 2006; 14(6):1028-1037), Scopinho et al. (“Cannabidiol Inhibits the Hyperphagia Induced by Cannabinoid-1 or Serotonin-1A Receptor Agonists”, Pharmacology, Biochemistry and Behavior, 2011; 98:268-272) and Sofia et al. (“Comparative Effects of Various Naturally Occurring Cannabinoids on Food, Sucrose and Water Consumption by Rats”, Pharmacology Biochemistry & Behavior, 1976; 4(5):591-599). 
Kottayil et al. teaches a stabilized oral soft gelatin capsule dosage form comprising a therapeutically effective amount of a cannabinoid dispersed in an oil-based carrier and a stabilizer that provides a room-temperature stable formulation for at least one year (p.6, para.[0026]). Kottayil et al. teaches that the oil-based carrier is a triglyceride selected from, e.g., caprylic/capric glycerides (thereby providing for “caprylic/capric triglycerides” as claimed; p.9, para.[0041]). Kottayil et al. teaches that the stabilizer is an antioxidant, e.g., alpha-tocopherol, ascorbyl palmitate, disodium EDTA, etc., or combinations thereof, and is contained in the formulation in an amount of from about 0.001-10% by weight (p.11, para.[0047]-[0048]). Kottayil et al. teaches that the cannabinoid is about 0.05-90% by weight, preferably about 0.1-50% by weight of the dosage form (p.11, para.[0049]). Kottayil et al. defines the cannabinoids suitable for use in the dosage form as including CBD (p.15-16, para.[0064]). Kottayil et al. teaches that the formulation is preferably administered by the oral route and may also take the form of, e.g., a solution, suspension, etc. (p.39, para.[0132]).
Kottayil et al. differs from the instant claims only insofar as it does not explicitly teach (i) caprylic/capric triglyceride in the recited amount (about 58-90% (w/w), claim 23; 88.945% (w/w), claim 39; or 68.385% (w/w), claim 40); (ii) the incorporation of 0.01-2% (w/w) (claim 23) or 0.25% (w/w) sweetener (claims 39-40), and 0.01-1% (w/w) (claim 23) or 0.3% (w/w) flavoring agent (claims 39-40); or (iii) administration of the resultant CBD composition to a subject in need of treatment for PWS in an effective amount that administers at least about 40 mg/kg/day CBD (claim 23), particularly about 40 mg/kg/day CBD (claim 36), particularly wherein the subject is human (claim 34), or a pediatric human (claim 35).
Murty et al. teaches a stabilized oral delivery system for cannabinoids that comprises an oily medium with at least one surfactant to promote self-emulsification (abstract; p.2, para.[0026]; p.5, para.[0080]). Murty et al. teaches that the oily medium comprises, e.g., triglycerides, mixed glycerides, etc., and further teaches preferred forms of triglycerides and/or mixed glycerides for use in the cannabinoid formulation, including medium chain glycerides, such as caprylic/capric triglycerides derived from coconut oil or palm seed oil (LABRAFAC, MIGLYOL 810, MIGLYOL 812, etc.; p.5, para.[0082]-[0085]). Murty et al. teaches that the oily medium constitutes from about 5-90%, preferably 10-80%, or most preferably about 20-80%, by weight of the formulation (p.7, para.[0103]). 
Goskonda et al. teaches sweeteners suitable for incorporation into stable liquid oral cannabinoid formulations, such as sucrose, fructose, sucralose, sorbitol, xylitol, saccharin, or combinations thereof, as a sweetening agent (col.10, l.35-47; col.14, l.42-47). Goskonda et al. exemplifies the use of saccharin sodium as the sweetener of the stable liquid oral cannabinoid formulation incorporated within the range of about 0.1-5% by weight of the formulation (col.10, l.85-47). Goskonda et al. further teaches the incorporation of a flavoring agent into the stable liquid oral cannabinoid formulation, such as mint, raspberry, orange, lemon, grapefruit, etc., and exemplifies the use of 0-5% (w/w) flavoring agent, preferably 0-1% (w/w) flavoring agent, in a stable oral cannabinoid solution (col.12, l.3-6; col.14, l.42-47; col.26, l.60-col.27, l.6).
	Holsen et al. teaches that PWS is a genetic disorder associated with developmental delay, obesity, and obsessive behavior related to food consumption (abstract). Holsen et al. teaches that extreme hyperphagia is characteristic of PWS, leading to obesity and resulting in consumption of up to three times the normal caloric intake at a given meal, food hoarding, or even eating from the garbage (col.1, para.1, p.1029). 
	Scopinho et al. teaches that CBD is a constituent of Cannabis sativa that does not cause the typical psychological effects of 9-THC, instead demonstrating antipsychotic, anxiolytic, antidepressant and neuroprotective effects (col.2, para.3, p.268-col.1, para.1, p.269). Scopinho et al. teaches an experimental study of 20 mg/kg CBD administered intraperitoneally as an injection solution of CBD suspended in polyoxyethylenesorbitan monooleate (TWEEN 80) 2% and saline vehicle to rats who were subsequently treated with the CB1 receptor agonist WIN55,212-2 or the 5-HT1A agonist 8-OH-DPAT to induce hyperphagia (2.2 “Drug Injections”, p.269; 2.3.2 “Experiment 2-Effect of CBD on Hyperphagia Induced by WIN55,212-2”, p.269; 2.3.3 “Experiment 3-Effect of CBD on Hyperphagia Induced by 8-OH-DPAT”, p.269). Scopinho et al. teaches that 20 mg/kg CBD was effective to decrease hyperphagia induced by WIN55,212-2 or 8-OH-DPAT in fasted and fed rats (3.2 “Effect of CBD on Hyperphagia Induced by WIN55,212-2”, p.269; 3.3 “Effect of CBD on Hyperphagia Induced by 8-OH-DPAT”, p.269; col.1, para.1, p.270). Scopinho et al. teaches that CBD specifically attenuated the hyperphagic stimulus of the CB1 agonist WIN55,212-2 or the 5-HT1A agonist 8-OH-DPAT, which indicates that CBD may be effective for the treatment of eating disorders by acting as a food intake regulator (abstract; col.2, para.4, p.270; col.1, para.1, p.271). 
Sofia et al. teaches an experimental study of the effects of 9-THC, cannabinol or CBD on food and water consumption following intraperitoneal injection of 9-THC, cannabinol or CBD to rats (abstract; col.2, para.2-3, p.591). Sofia et al. teaches that administration of 50 mg/kg CBD was effective to produce a highly significant anorexic action following administration, as evidenced by a significant reduction in food and water consumption (Table 2, p.592; col.1, para.1, p.592; col.1, para.3, p.593). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in employing the caprylic/capric triglyceride oil-based carrier of Kottayil et al. in an amount within a range of about 5-90% (w/w) of the stabilized oral dosage form – such as 58-90% (w/w) (claim 23), 88.945% (w/w) (claim 39) or 68.385% (w/w) (claim 40) - because Murty et al. teaches the use of about 5-90% by weight of a caprylic/capric triglyceride oily carrier for use in an oral delivery system for cannabinoid administration. The skilled artisan would have been motivated to consider Murty's disclosed oral cannabinoid formulation to determine the amount of oily medium necessary to solubilize and stabilize the cannabinoid in a dosage formulation suitable for oral delivery. The ordinarily skilled artisan would have viewed Murty's use of an oily medium to stabilize his cannabinoid formulation to be relevant to determining the amount of oil-based carrier necessary to stabilize another oral cannabinoid formulation, such as that of Kottayil et al. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate amounts within the range of about 5-90% by weight caprylic/capric triglyceride oil-based carrier – or amounts within this range, such as 58-90% (w/w) (claim 23), 88.945% (w/w) (claim 39) or 68.385% (w/w) (claim 40)1 - in Kottayil’s stabilized oral cannabinoid formulation in view of Murty's teaching of another stabilized oral cannabinoid delivery system that employs an amount within the range of 5-90% of a similar oil carrier to stabilize the cannabinoid. 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have also had a reasonable expectation of success in incorporating a sweetener and flavoring agent into the stable liquid oral CBD formulation of Kottayil et al. as modified by Murty et al. above because Goskonda et al. teaches the use of sweetening agents and flavoring agents as additive components of stable liquid oral cannabinoid formulations. The skilled artisan would have found it prima facie obvious to incorporate a sweetener and flavoring agent into the composition in view of the skilled artisan’s motivation to provide a palatable pharmaceutical product for oral administration.
The ordinarily skilled artisan would have found it prima facie obvious to employ (i) the sweetener within the range of 0.01-2% (w/w) (claim 23) or 0.25% (w/w) (claims 39-40) because Goskonda et al. teaches the use of a saccharin sodium sweetener within the range of 0.1-5% (w/w) in the stable liquid oral cannabinoid formulation, and (ii) the flavoring agent within the range of 0.01-1% (w/w) (claim 23) or 0.3% (w/w) (claims 39-40) because Goskonda et al. teaches the use of a flavoring agent within the range of 0-1% (w/w) in the stable liquid oral cannabinoid formulation — ranges that clearly meet and/or overlap Applicant’s instantly claimed ranges, thereby rendering such claimed ranges prima facie obvious. Again, MPEP §2144.05 (“[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have also had a reasonable expectation of success in administering Kottayil’s oral CBD formulation as modified by Murty et al. and Goskonda et al. above to a human PWS subject because Holsen et al. teaches that human PWS subjects were known to exhibit extreme hyperphagia and Scopinho et al. teaches that daily systemic administration of CBD was effective to decrease hyperphagia resulting from hyperphagic stimuli. The ordinarily skilled artisan would have been motivated to administer the oral CBD formulation of Kottayil as modified by Murty and Goskonda above to a human PWS subject to decrease hyperphagia that occurs with PWS by acting as a food intake regulator to attenuate excessive food intake that was known to lead to intractable obesity. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer Kottayil’s oral CBD formulation containing a caprylic/capric triglyceride carrier as modified by Murty and Goskonda above to a human PWS subject for the treatment of hyperphagia associated with PWS by regulating the hyperphagic stimulus associated with this syndrome. 
	The ordinarily skilled artisan would have also recognized that such manner of treatment would have been applicable to a human PWS subject of varying age, including pediatric subjects.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering Kottayil’s oral CBD formulation as modified by Murty et al. and Goskonda et al. above to a human PWS subject in an amount effective to administer at least about 40 mg/kg/day CBD (claim 23) or about 40 mg/kg/day CBD (claim 36) because Sofia et al. demonstrates that systemic administration of 50 mg/kg/day CBD in a relevant animal model was effective to significantly reduce food intake. Such teachings, coupled with Scopinho’s teachings that systemic administration of 20 mg/kg per day CBD in a relevant animal model decreased hyperphagia by attenuating excessive food intake, would have suggested to the ordinarily skilled artisan that the food intake-regulating effects of CBD would have been reasonably observed with doses of CBD up to at least the 50 mg/kg/day dosage exemplified in Sofia. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer at least about 40 mg/kg/day CBD (claim 23) or about 40 mg/kg/day CBD (claim 36) given Scopinho’s evidence and Sofia’s evidence of the food intake-regulating effects of CBD in amounts as low as 20 mg/kg/day and as high as 50 mg/kg/day, thereby suggesting the efficacy of CBD in reducing food intake at doses within this range, such as at least about 40 mg/kg/day CBD (claim 23) or about 40 mg/kg/day CBD (claim 36). 
In claim 23, Applicant requires “about 8% to about 32% w/w” CBD.
In claim 39, Applicant further limits the amount of CBD to 10.53% (w/w).
In claim 40, Applicant further limits the amount of CBD to 31.09% (w/w).
Kottayil et al. teaches the preferable incorporation of 0.1-50% cannabinoid by weight of the formulation, further teaching that the cannabinoid used may be CBD. The teachings in Kottayil et al., therefore, teach the incorporation of cannabinoid (in this case, CBD) in amounts that circumscribe Applicant’s claimed range of about 8-32% (w/w) CBD (claim 23), as well as 10.53% (w/w) (claim 39) and 31.09% (w/w) (claim 40). MPEP §2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) … “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
	In claim 23, Applicant requires “from 0.01 to 1% w/w” alpha-tocopherol. 
	In claims 39-40, Applicant further limits the amount of alpha-tocopherol to 0.2% (w/w).
Kottayil et al. teaches the preferable incorporation of the antioxidant stabilizer in an amount from about 0.001-10% by weight, further teaching that the antioxidant stabilizer is alpha-tocopherol. The teachings in Kottayil et al., therefore, teach the incorporation of the alpha-tocopherol stabilizer in an amount that circumscribes Applicant’s instantly claimed range of 0.01-1% (w/w) (claim 23), as well as 0.2% (w/w) (claims 39-40). Again, MPEP §2144.05.
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

3.	Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kottayil et al. (WO 2006/063109 A2; 2006) in view of Murty et al. (U.S. Patent Application Publication No. 2011/0092583 A1; 2011) and Goskonda et al. (U.S. Patent No. 8,222,292 B2; 2012), further in view of Holsen et al. (“Neural Mechanisms Underlying Hyperphagia in Prader-Willi Syndrome”, Obesity, 2006; 14(6):1028-1037), Scopinho et al. (“Cannabidiol Inhibits the Hyperphagia Induced by Cannabinoid-1 or Serotonin-1A Receptor Agonists”, Pharmacology, Biochemistry and Behavior, 2011; 98:268-272) and Sofia et al. (“Comparative Effects of Various Naturally Occurring Cannabinoids on Food, Sucrose and Water Consumption by Rats”, Pharmacology Biochemistry & Behavior, 1976; 4(5):591-599), 
as applied above to claims 23, 32-36 and 39-40, 
further in view of Flockhart et al. (U.S. Patent Application Publication No. 2006/0167283 A1; 2006).
Kottayil in view of Murty and Goskonda, further in view of Holsen, Scopinho and Sofia, as applied above to claims 23, 32-36 and 39-40.
Kottayil in view of Murty and Goskonda, further in view of Holsen, Scopinho and Sofia, differ from the instant claims only insofar as they do not explicitly teach the incorporation of CBD that is >98% pure (claim 37) or synthetic (claim 38).
Flockhart et al. teaches that pure preparations of CBD are effective for pharmaceutical use by eliminating psychoactive contaminants, such as THC (p.1, para.[0016]). Flockhart et al. teaches substantially pure CBD synthesized from a CBD-containing extract of plant material, dissolving the extract in solvent to form a solution, removing insoluble material from the solution and evaporating the solvent from the solution to obtain substantially pure CBD (p.1, para.[0018]). Flockhart et al. teaches that the substantially pure CBD yielded from this process is at least 98%, more preferably 99%, or most preferably 99.5% pure (p.1, para.[0019]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in employing the >98% pure CBD as prepared via Flockhart et al. in the pharmaceutical formulation of Kottayil et al. as modified by Murty et al. because Kottayil et al. teaches the use of CBD as the cannabinoid of his stabilized oral formulation and Flockhart et al. teaches the use of pure synthesized CBD for pharmaceutical formulations. The skilled artisan would have been motivated to use this >98% pure synthesized CBD of Flockhart et al. as part of the formulation of Kottayil modified by Murty. because the substantially pure synthesized CBD would have been reasonably expected to provide the beneficial pharmacological effects of CBD without the psychoactive contaminants (e.g., THC) typically found in traditional CBD preparations. It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kottayil’s stabilized oral pharmaceutical formulation with Flockhart’s >98% pure synthetic CBD, as required by claims 37-38.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

4.	Claims 41-44 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Kottayil et al. (WO 2006/063109 A2; 2006) in view of Murty et al. (U.S. Patent Application Publication No. 2011/0092583 A1; 2011) and Goskonda et al. (U.S. Patent No. 8,222,292 B2; 2012), further in view of Holsen et al. (“Neural Mechanisms Underlying Hyperphagia in Prader-Willi Syndrome”, Obesity, 2006; 14(6):1028-1037) and Scopinho et al. (“Cannabidiol Inhibits the Hyperphagia Induced by Cannabinoid-1 or Serotonin-1A Receptor Agonists”, Pharmacology, Biochemistry and Behavior, 2011; 98:268-272). 
Kottayil et al. teaches a stabilized oral soft gelatin capsule dosage form comprising a therapeutically effective amount of a cannabinoid dispersed in an oil-based carrier and a stabilizer that provides a room-temperature stable formulation for at least one year (p.6, para.[0026]). Kottayil et al. teaches that the oil-based carrier is a triglyceride selected from, e.g., caprylic/capric glycerides (thereby providing for “caprylic/capric triglycerides” as claimed; p.9, para.[0041]). Kottayil et al. teaches that the stabilizer is an antioxidant, e.g., alpha-tocopherol, ascorbyl palmitate, disodium EDTA, etc., or combinations thereof, and is contained in the formulation in an amount of from about 0.001-10% by weight (p.11, para.[0047]-[0048]). Kottayil et al. teaches that the cannabinoid is about 0.05-90% by weight, preferably about 0.1-50% by weight of the dosage form (p.11, para.[0049]). Kottayil et al. defines the cannabinoids suitable for use in the dosage form as including CBD (p.15-16, para.[0064]). Kottayil et al. teaches that the formulation is preferably administered by the oral route and may also take the form of, e.g., a solution, suspension, etc. (p.39, para.[0132]).
Kottayil et al. differs from the instant claims only insofar as it does not explicitly teach (i) caprylic/capric triglyceride in the recited amount (about 58-90% (w/w), claim 41; 88.945% (w/w), claim 48; or 68.385% (w/w), claim 49); (ii) the incorporation of 0.01-2% (w/w) (claim 41) or 0.25% (w/w) sweetener (claims 48-49), and 0.01-1% (w/w) (claim 41) or 0.3% (w/w) flavoring agent (claims 48-49); or (iii) administration of the resultant CBD composition to a human subject in need of treatment for PWS in an effective amount that administers about 20-40 mg/kg/day CBD (claim 41), particularly wherein the subject is a pediatric human (claim 44).
Murty et al. teaches a stabilized oral delivery system for cannabinoids that comprises an oily medium with at least one surfactant to promote self-emulsification (abstract; p.2, para.[0026]; p.5, para.[0080]). Murty et al. teaches that the oily medium comprises, e.g., triglycerides, mixed glycerides, etc., and further teaches preferred forms of triglycerides and/or mixed glycerides for use in the cannabinoid formulation, including medium chain glycerides, such as caprylic/capric triglycerides derived from coconut oil or palm seed oil (LABRAFAC, MIGLYOL 810, MIGLYOL 812, etc.; p.5, para.[0082]-[0085]). Murty et al. teaches that the oily medium constitutes from about 5-90%, preferably 10-80%, or most preferably about 20-80%, by weight of the formulation (p.7, para.[0103]). 
Goskonda et al. teaches sweeteners suitable for incorporation into stable liquid oral cannabinoid formulations, such as sucrose, fructose, sucralose, sorbitol, xylitol, saccharin, or combinations thereof, as a sweetening agent (col.10, l.35-47; col.14, l.42-47). Goskonda et al. exemplifies the use of saccharin sodium as the sweetener of the stable liquid oral cannabinoid formulation incorporated within the range of about 0.1-5% by weight of the formulation (col.10, l.85-47). Goskonda et al. further teaches the incorporation of a flavoring agent into the stable liquid oral cannabinoid formulation, such as mint, raspberry, orange, lemon, grapefruit, etc., and exemplifies the use of 0-5% (w/w) flavoring agent, preferably 0-1% (w/w) flavoring agent, in a stable oral cannabinoid solution (col.12, l.3-6; col.14, l.42-47; col.26, l.60-col.27, l.6).
	Holsen et al. teaches that PWS is a genetic disorder associated with developmental delay, obesity, and obsessive behavior related to food consumption (abstract). Holsen et al. teaches that extreme hyperphagia is characteristic of PWS, leading to obesity and resulting in consumption of up to three times the normal caloric intake at a given meal, food hoarding, or even eating from the garbage (col.1, para.1, p.1029). 
	Scopinho et al. teaches that CBD is a constituent of Cannabis sativa that does not cause the typical psychological effects of 9-THC, instead demonstrating antipsychotic, anxiolytic, antidepressant and neuroprotective effects (col.2, para.3, p.268-col.1, para.1, p.269). Scopinho et al. teaches an experimental study of 20 mg/kg CBD administered intraperitoneally as an injection solution of CBD suspended in polyoxyethylenesorbitan monooleate (TWEEN 80) 2% and saline vehicle to rats who were subsequently treated with the CB1 receptor agonist WIN55,212-2 or the 5-HT1A agonist 8-OH-DPAT to induce hyperphagia (2.2 “Drug Injections”, p.269; 2.3.2 “Experiment 2-Effect of CBD on Hyperphagia Induced by WIN55,212-2”, p.269; 2.3.3 “Experiment 3-Effect of CBD on Hyperphagia Induced by 8-OH-DPAT”, p.269). Scopinho et al. teaches that 20 mg/kg CBD was effective to decrease hyperphagia induced by WIN55,212-2 or 8-OH-DPAT in fasted and fed rats (3.2 “Effect of CBD on Hyperphagia Induced by WIN55,212-2”, p.269; 3.3 “Effect of CBD on Hyperphagia Induced by 8-OH-DPAT”, p.269; col.1, para.1, p.270). Scopinho et al. teaches that CBD specifically attenuated the hyperphagic stimulus of the CB1 agonist WIN55,212-2 or the 5-HT1A agonist 8-OH-DPAT, which indicates that CBD may be effective for the treatment of eating disorders by acting as a food intake regulator (abstract; col.2, para.4, p.270; col.1, para.1, p.271). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in employing the caprylic/capric triglyceride oil-based carrier of Kottayil et al. in an amount within a range of about 5-90% (w/w) of the stabilized oral dosage form – such as 58-90% (w/w) (claim 41), 88.945% (w/w) (claim 48) or 68.385% (w/w) (claim 49) - because Murty et al. teaches the use of about 5-90% by weight of a caprylic/capric triglyceride oily carrier for use in an oral delivery system for cannabinoid administration. The skilled artisan would have been motivated to consider Murty's disclosed oral cannabinoid formulation to determine the amount of oily medium necessary to solubilize and stabilize the cannabinoid in a dosage formulation suitable for oral delivery. The ordinarily skilled artisan would have viewed Murty's use of an oily medium to stabilize his cannabinoid formulation to be relevant to determining the amount of oil-based carrier necessary to stabilize another oral cannabinoid formulation, such as that of Kottayil et al. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate amounts within the range of about 5-90% by weight caprylic/capric triglyceride oil-based carrier – or amounts within this range, such as 58-90% (w/w) (claim 41), 88.945% (w/w) (claim 48) or 68.385% (w/w) (claim 49)2 - in Kottayil’s stabilized oral cannabinoid formulation in view of Murty's teaching of another stabilized oral cannabinoid delivery system that employs an amount within the range of 5-90% of a similar oil carrier to stabilize the cannabinoid. 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have also had a reasonable expectation of success in incorporating a sweetener and flavoring agent into the stable liquid oral CBD formulation of Kottayil et al. as modified by Murty et al. above because Goskonda et al. teaches the use of sweetening agents and flavoring agents as additive components of stable liquid oral cannabinoid formulations. The skilled artisan would have found it prima facie obvious to incorporate a sweetener and flavoring agent into the composition in view of the skilled artisan’s motivation to provide a palatable pharmaceutical product for oral administration.
The ordinarily skilled artisan would have found it prima facie obvious to employ (i) the sweetener within the range of 0.01-2% (w/w) (claim 41) or 0.25% (w/w) (claims 48-49) because Goskonda et al. teaches the use of a saccharin sodium sweetener within the range of 0.1-5% (w/w) in the stable liquid oral cannabinoid formulation, and (ii) the flavoring agent within the range of 0.01-1% (w/w) (claim 41) or 0.3% (w/w) (claims 48-49) because Goskonda et al. teaches the use of a flavoring agent within the range of 0-1% (w/w) in the stable liquid oral cannabinoid formulation — ranges that clearly meet and/or overlap Applicant’s instantly claimed ranges, thereby rendering such claimed ranges prima facie obvious. Again, MPEP §2144.05 (“[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have also had a reasonable expectation of success in administering Kottayil’s oral CBD formulation as modified by Murty et al. and Goskonda et al. above to a human PWS subject because Holsen et al. teaches that human PWS subjects were known to exhibit extreme hyperphagia and Scopinho et al. teaches that daily systemic administration of CBD was effective to decrease hyperphagia resulting from hyperphagic stimuli. The ordinarily skilled artisan would have been motivated to administer the oral CBD formulation of Kottayil as modified by Murty and Goskonda above to a human PWS subject to decrease hyperphagia associated with PWS by acting as a food intake regulator to attenuate excessive food intake that was known to lead to intractable obesity. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer Kottayil’s oral CBD formulation containing a caprylic/capric triglyceride carrier as modified by Murty and Goskonda above to a human PWS subject for the treatment of hyperphagia by regulating the hyperphagic stimulus associated with this syndrome. 
	The ordinarily skilled artisan would have also recognized that such manner of treatment would have been applicable to a human PWS subject of varying age, including pediatric subjects.
	The ordinarily skilled artisan would have also found it prima facie obvious to administer Kottayil’s oral CBD formulation as modified by Murty et al. and Goskonda et al. above in an amount effective to administer 20 mg/kg per day CBD because Scopinho teaches that systemic administration of 20 mg/kg per day CBD in a relevant animal model was effective to decrease hyperphagia (a well-known characteristic of PWS that leads to obesity) and, therefore, would have been reasonably expected to decrease hyperphagia associated with PWS in at least a substantially similar quantity.
 	In claim 41, Applicant requires “about 8% to about 32% w/w” CBD.
In claim 48, Applicant further limits the amount of CBD to 10.53% (w/w).
In claim 49, Applicant further limits the amount of CBD to 31.09% (w/w).
Kottayil et al. teaches the preferable incorporation of 0.1-50% cannabinoid by weight of the formulation, further teaching that the cannabinoid used may be CBD. The teachings in Kottayil et al., therefore, teach the incorporation of cannabinoid (in this case, CBD) in amounts that circumscribe Applicant’s claimed range of about 8-32% (w/w) CBD (claim 41), as well as 10.53% (w/w) (claim 48) and 31.09% (w/w) (claim 49). MPEP §2144.05 states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) … “[A] prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
	In claim 41, Applicant requires “from 0.01 to 1% w/w” alpha-tocopherol. 
	In claims 48-49, Applicant further limits the amount of alpha-tocopherol to 0.2% (w/w).
Kottayil et al. teaches the preferable incorporation of the antioxidant stabilizer in an amount from about 0.001-10% by weight, further teaching that the antioxidant stabilizer is alpha-tocopherol. The teachings in Kottayil et al., therefore, teach the incorporation of the alpha-tocopherol stabilizer in an amount that circumscribes Applicant’s instantly claimed range of 0.01-1% (w/w) (claim 41), as well as 0.2% (w/w) (claims 48-49). Again, MPEP §2144.05.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

5.	Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Kottayil et al. (WO 2006/063109 A2; 2006) in view of Murty et al. (U.S. Patent Application Publication No. 2011/0092583 A1; 2011) and Goskonda et al. (U.S. Patent No. 8,222,292 B2; 2012), further in view of Holsen et al. (“Neural Mechanisms Underlying Hyperphagia in Prader-Willi Syndrome”, Obesity, 2006; 14(6):1028-1037) and Scopinho et al. (“Cannabidiol Inhibits the Hyperphagia Induced by Cannabinoid-1 or Serotonin-1A Receptor Agonists”, Pharmacology, Biochemistry and Behavior, 2011; 98:268-272),
as applied above to claims 41-44 and 48-49, 
further in view of Sofia et al. (“Comparative Effects of Various Naturally Occurring Cannabinoids on Food, Sucrose and Water Consumption by Rats”, Pharmacology Biochemistry & Behavior, 1976; 4(5):591-599).
Kottayil in view of Murty and Goskonda, further in view of Holsen and Scopinho, as applied above to claims 41-44 and 48-49.
Kottayil in view of Murty and Goskonda, further in view of Holsen and Scopinho, differ from the instant claim insofar as they do not explicitly teach the dose of CBD is about 40 mg/kg/day (claim 45).
Sofia et al. teaches an experimental study of the effects of 9-THC, cannabinol or CBD on food and water consumption following intraperitoneal injection of 9-THC, cannabinol or CBD to rats (abstract; col.2, para.2-3, p.591). Sofia et al. teaches that administration of 50 mg/kg CBD was effective to produce a highly significant anorexic action following administration, as evidenced by a significant reduction in food and water consumption (Table 2, p.592; col.1, para.1, p.592; col.1, para.3, p.593). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering Kottayil’s oral CBD formulation as modified by Murty et al. and Goskonda et al. above to a human PWS subject in an amount effective to administer about 40 mg/kg/day CBD (claim 45) because Sofia et al. demonstrates that systemic administration of 50 mg/kg/day CBD in a relevant animal model was effective to yield a significant reduction in food intake. Such teachings, coupled with Scopinho’s teachings that systemic administration of 20 mg/kg per day CBD in a relevant animal model decreased hyperphagia by attenuating excessive food intake, would have suggested to the ordinarily skilled artisan that the food intake-regulating effects of CBD would have been reasonably observed with doses of CBD up to at least the 50 mg/kg/day dosage exemplified in Sofia. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer about 40 mg/kg/day CBD (claim 45) given Scopinho’s evidence and Sofia’s evidence of the food intake-regulating effects of CBD in amounts as low as 20 mg/kg/day and as high as 50 mg/kg/day, thereby suggesting the preserved efficacy of CBD in reducing food intake at doses within this range, such as about 40 mg/kg/day CBD (claim 45).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

6.	Claims 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kottayil et al. (WO 2006/063109 A2; 2006) in view of Murty et al. (U.S. Patent Application Publication No. 2011/0092583 A1; 2011) and Goskonda et al. (U.S. Patent No. 8,222,292 B2; 2012), further in view of Holsen et al. (“Neural Mechanisms Underlying Hyperphagia in Prader-Willi Syndrome”, Obesity, 2006; 14(6):1028-1037) and Scopinho et al. (“Cannabidiol Inhibits the Hyperphagia Induced by Cannabinoid-1 or Serotonin-1A Receptor Agonists”, Pharmacology, Biochemistry and Behavior, 2011; 98:268-272),
as applied above to claims 41-44 and 48-49, 
further in view of Flockhart et al. (U.S. Patent Application Publication No. 2006/0167283 A1; 2006).
Kottayil in view of Murty and Goskonda, further in view of Holsen and Scopinho, as applied above to claims 41-44 and 48-49.
Kottayil in view of Murty and Goskonda, further in view of Holsen and Scopinho, differ from the instant claims only insofar as they do not explicitly teach the incorporation of CBD that is >98% pure (claim 46) or synthetic (claim 47).
Flockhart et al. teaches that pure preparations of CBD are effective for pharmaceutical use by eliminating psychoactive contaminants, such as THC (p.1, para.[0016]). Flockhart et al. teaches substantially pure CBD synthesized from a CBD-containing extract of plant material, dissolving the extract in solvent to form a solution, removing insoluble material from the solution and evaporating the solvent from the solution to obtain substantially pure CBD (p.1, para.[0018]). Flockhart et al. teaches that the substantially pure CBD yielded from this process is at least 98%, more preferably 99%, or most preferably 99.5% pure (p.1, para.[0019]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in employing the >98% pure synthetic CBD as prepared via Flockhart et al. in the pharmaceutical formulation of Kottayil et al. as modified by Murty et al. and Goskonda et al. because Kottayil et al. teaches the use of CBD as the cannabinoid of his stabilized oral formulation and Flockhart et al. teaches the use of pure synthesized CBD for pharmaceutical formulations. The skilled artisan would have been motivated to use this >98% pure synthesized CBD as part of the formulation of Kottayil et al. modified by Murty et al. and Goskonda et al. because the substantially pure synthesized CBD would have been reasonably expected to provide the beneficial pharmacological effects of CBD without the psychoactive contaminants (e.g., THC) typically found in traditional CBD preparations. It would, therefore, have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kottayil’s stabilized oral pharmaceutical formulation with Flockhart’s >98% pure synthetic CBD, as required by claims 46-47.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Response to Applicant’s Arguments
In reply, Applicant traverses the previously applied rejections as set forth in the non-final Office Action dated November 9, 2021 in view of the newly submitted claim amendments (Remarks, p.8-12). 
The arguments have been fully and carefully considered in light of the claim amendments filed May 9, 2022, and the previously applied rejections have been withdrawn as indicated above (under the heading “Status of Rejections Set Forth in the November 9, 2021 Non-Final Office Action”). Upon further reconsideration of the claims as amended, however, new grounds for rejection are necessitated and are set forth above. 
Insofar as Applicant’s proffered arguments apply to the new grounds for rejection set forth above, they are addressed herein. 
Applicant again contends that “Kottayil relates to dronabinol (THC) formulations, whereas the instant claims recite formulations of CBD” (Remarks, p.10). Applicant opines that “[a]ll of the examples disclosed in Kottayil are THC formulations and CBD is consistently identified in Kottayil as an undesirable ‘impurity’ or a ‘degradant’” such that Kottayil et al. “teaches away from the CBD compositions recited in the amended claims”, which “exclude cannabinoids other than CBD, such as THC” (Remarks, p.10).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant advances an unreasonably narrow interpretation of Kottayil’s teachings. Here, Kottayil et al. teaches a stabilized oral soft gelatin capsule dosage form comprising a therapeutically effective amount of a cannabinoid dispersed in an oil-based carrier and a stabilizer that provides a room-temperature stable formulation for at least one year (p.6, para.[0026]). Kottayil et al. defines the cannabinoid as including CBD (“[t]he term ‘cannabinoid’, as used in the present invention, includes, inter alia … cannabidiol”; p.15-16, para.[0064]). The disclosed oral formulation of Kottayil, therefore, contemplates embodiments within its scope in which CBD may be selected as the cannabinoid thereof. 
Applicant’s assertion that Kottayil’s disclosure is limited to dronabinol formulations fails to appreciate the broader teachings of the reference – namely, that Kottayil et al. discloses that the cannabinoid may be selected from any one of the disclosed alternatives, including CBD. That Kottayil et al. may use dronabinol as the cannabinoid of his disclosed working examples is immaterial, as MPEP §2123(I) makes clear that “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill [in] the art, included nonpreferred embodiments”. Further, see MPEP §2123(II), which states that “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. Applicant’s restriction of Kottayil’s teachings only to the disclosed working examples is incompatible with the guidance of MPEP §2123, which expressly states that a reference may be relied upon for all that it teaches and is not limited only to that which is exemplified or preferred.
Applicant goes on to argue that “[t]he Examiner appears to improperly rely on broad definitions in Kottayil” to support the interpretation that Kottayil’s cannabinoid encompasses CBD (Remarks, p.10). Applicant asserts that this “interpretation of Kottayil is improper because it fails to take into account the teaching of the reference as a whole, which actually characterized CBD as an undesirable impurity rather than an active ingredient” (Remarks, p.10).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant selectively mischaracterizes Kottayil’s teachings without considering the broader teachings in context. Though Kottayil et al. uses and exemplifies oral formulations of dronabinol, this fact does not negate Kottayil’s definition of the term “cannabinoid” as including other alternative cannabinoids, including CBD, from which the skilled artisan may select. To the extent that Kottayil et al. may describe CBD as an “impurity” or “degradant”, Applicant once again fails to consider that this disclosure is made specifically in the context of CBD as a contaminant to oral formulations of dronabinol as the selected cannabinoid (i.e., the skilled artisan would seek to eliminate contaminants, such as CBD, from dronabinol formulations). Such disclosure does not stand for the proposition that CBD is excluded from the broader scope of Kottayil’s disclosure. Rather, Kottayil’s description and exemplification of dronabinol formulations seeks to minimize CBD content therein because CBD was a known degradation product of dronabinol (and, therefore, high content of CBD in a dronabinol formulation would have been indicative of oxidation and destabilization of dronabinol, which is exactly what Kottayil seeks to minimize with his stabilized oral formulation).
Applicant further argues that “Murty likewise fails to teach the claimed CBD composition” (Remarks, p.10). Applicant opines that “[u]nlike the SEDDS compositions taught in Murty, the CBD formulations recited in the instant claims do not include any of the self-emulsifying surfactant components disclosed in Murty” (Remarks, p.11).
The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant’s position that Murty et al. is inadequate because it “fails to teach the claimed CBD composition” is unavailing. Here, Murty et al. is not applied alone, but rather in combination with the additionally cited prior art teachings. Piecemeal analysis of Murty et al. as if in a vacuum cannot establish nonobviousness when the finding of prima facie obviousness is based upon the totality of the teachings and what they would have reasonably suggested to the ordinarily skilled artisan when combined. There is no requirement under 35 U.S.C. §103 that any one of the individual references teach the entirety of the claimed invention. Rather, the test for obviousness is what the combined teachings of the references would have suggested to the ordinarily skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant is reminded that claims may be found unpatentable over prior art that anticipates the claims and/or over prior art that, when taken collectively, renders the claims prima facie obvious. 
	In response to Applicant’s argument that Murty et al. cannot be relevant to the claimed oral formulation because Murty et al. employs other self-emulsifying surfactants that are not permitted in either Kottayil or the instant claims, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Here, Murty et al. establishes the prima facie obviousness of employing the lipid-based carrier caprylic/capric triglyceride (already disclosed by Kottayil et al. as the oil-based carrier of his stabilized oral formulation) in an amount within Applicant’s broader range of “58 to 90%” (w/w) (claims 23, 41), as well as the narrower values of 88.945% (w/w) (claims 39, 48) or 68.385% (w/w) (claims 40, 49). These teachings of Murty et al. would have naturally commended themselves to the ordinarily skilled artisan seeking to identify a suitable amount of caprylic/capric triglyceride for Kottayil’s stabilized oral cannabinoid formulation because Murty et al. discloses a stabilized oral cannabinoid formulation in which a lipid-based carrier, such as caprylic/capric triglycerides, was used within the range of 5-90% (w/w). 
Applicant goes on to argue that “none of the cited references disclose that CBD can be used to treat a patient with PWS” (Remarks, p.11). 
The arguments have been fully and carefully considered, but are not found persuasive. 
To the extent that Applicant argues none of the prior art references specifically teach CBD for treating PWS, this argument is unavailing. Holsen et al. teaches that extreme hyperphagia was a well-known characteristic of PWS (a genetic disorder associated with developmental delay, obesity, and obsessive behavior related to food consumption), which leads to obesity. Scopinho et al. constitutes a proof-of-principle disclosure that CBD effectively inhibited hyperphagia and regulated food intake, particularly exemplifying the use of 20 mg/kg per day CBD for this purpose. These teachings, taken collectively, suggest to the ordinarily skilled artisan that the administration of CBD to a PWS patient would have been similarly effective to inhibit the hyperphagia and excessive food intake known to be associated with this syndrome. In response to Applicant's consideration of what the references teach individually (not collectively), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts that “Scopinho fails to tie the purported reduced food intake results to the type of hyperphagia found in PWS patients” and even “acknowledges that CBD was not found to decrease food intake by itself, i.e., without pharmacological stimulation specifically with CB1 and 5-HT1A agonists, and states that the results cannot be translated to other type of hyperphagic conditions” (Remarks, p.11). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s position that Scopinho et al. fails to correlate the effect of reduced food intake to the type of hyperphagia found in PWS patients and allegedly teaches away from extrapolating the use of CBD to the treatment of other hyperphagic conditions cannot be accepted. Applicant relies upon this same reference to Scopinho et al. to correlate his observation of CBD in reducing weight gain in refractory pediatric epilepsy (which is, notably, not an accepted animal model for PWS, and is also not characterized by frank hyperphagia) (Example 19, “Safety Study of CBD in Pediatric Patients with Refractory Epilepsy”, p.101, para.[000315]-p.105, para.[000325]) to the treatment of hyperphagia associated with PWS (“[t]he greatest unmet medical need in Prader-Willi Syndrome is the hyperphagia and related behaviors leading to morbid obesity and diabetes and their resulting cardiovascular complications … CBD has been shown to diminish daily food consumption without affecting daily water intake (Wierbucka-Ryback and Bojanowska, 2014) as well as inhibited hyperphagia induced by cannabinoid (CB1) or 5-hydroxytryptamine (5-HT1A) serotonin receptor agonists suggesting a role for CBD as a regulator of food intake (Scopinho et al., 2011). Thus, cannabidiol (CBD) may have the potential to address the hyperphagia associated with Prader-Willi syndrome”, p.105-106, para.[000328]).
Applicant cannot assert on one hand that the functionality of CBD to reduce weight gain in a completely unrelated patient set (those with refractory epilepsy, not PWS) as discussed in Ex.19 was germane to treating hyperphagia associated with PWS by relying upon Scopinho’s teachings, but then assert on the other hand that Scopinho’s teachings cannot provide a reasonable expectation of success that CBD would have effectively decreased hyperphagia in PWS as asserted in the rejection. If Applicant is, in fact, correct in stating that the etiology of hyperphagia caused by PWS is different from other hyperphagias (such that Scopinho’s results cannot be extrapolated beyond what is disclosed), then such remarks would appear to undermine Applicant’s own reliance upon Scopinho et al. to provide the enabling guidance necessary to establish a reasonable expectation of success in administering CBD to treat hyperphagia associated with PWS. If Applicant continues to urge this position, then such remarks would cast doubt as to whether Applicant properly enabled his own method in the underlying specification, which relies upon this same Scopinho et al. reference to correlate the function of CBD in inhibiting hyperphagia and regulating food intake to treating hyperphagia associated with PWS. 
Applicant contends that “[t]he skilled person would not have found it obvious to use such a high dose of CBD of at least 40 mg/kg/day due to the unusual pharmacology of CBD”, arguing that “CBD is unusual” because “its pharmacological activity occurs via a diverse number of molecular targets in both the central nervous system and in the periphery to produce the reported effect” (Remarks, p.12). Applicant cites to Gallily et al. (Pharmacology & Pharmacy, 2015; 6:75-85) as evidence that “selecting an effective dose of CBD for any indication is very difficult and cannot be predicted” (Remarks, p.12). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s reliance on Gallily et al. in support of his position is unavailing, as he fails to provide a copy of the reference in the record for evaluation by the Examiner. As the Examiner may not take official notice of facts (see MPEP §2144.03 (“[A]ssertions of technical facts in the areas of esoteric technology or specific knowledge of the prior art must always be supported by citation to some reference work recognized as standard in the pertinent art”)), so Applicant must be held to the same standard. Also, see MPEP §2145, which states that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPA 716, 718 (CCPA 1965) and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)).
To the extent that Applicant’s remarks constitute arguments unsupported by factual evidence, they are unpersuasive of error. Here, Applicant contends that the selection of appropriate dosages of CBD for therapeutic use is highly unpredictable, such that the ordinarily skilled artisan would not have found it obvious to use the high dose of CBD instantly claimed (“at least about” 40 mg/kg/day, as in claim 23). If this is correct, however, then Applicant’s supporting Ex.19 must also suffer from this same unpredictability, as the showing of evidence in Ex.19 is limited to patients with refractory pediatric epilepsy – not PWS, as claimed – and, therefore, cannot be relied upon as evidence that the “high dose of CBD” instantly claimed is, in fact, therapeutically effective in treating PWS.
Applicant further argues that “[t]he Examiner relies on Sofia for allegedly teaching a 50 mg/kg dose of CBD”, but that this dose “was administered weekly” (Remarks, p.12). Applicant contends that “claims 23 and 32-40 specify a 40 mg/kg daily dose of CBD” and, thus, “Sofia does not make obvious the high daily dose of CBD recited in the amended claims” (Remarks, p.12).
The arguments have been fully and carefully considered, but are not found persuasive. 
Though Sofia et al. teaches the administration of a 50 mg/kg CBD dose administered weekly to rats to determine the effects on food intake and water consumption, Applicant neglects to consider that this still constitutes a 50 mg/kg dose per day on the day that it was administered. The data presented in Sofia further documents the anorexic effect of this 50 mg/kg dose of CBD to significantly reduce food and water consumption during the subsequent evaluation period. Applicant is reminded that instant claim 23 requires only an administration of “at least about” 40 mg/kg CBD per day – there is no requirement in the claim that the administration of this same CBD dose be repeated over multiple days (or weeks, months or any other prolonged period). Accordingly, Sofia’s teaching that a dose of 50 mg/kg CBD per day it was administered significantly reduced food and water consumption provides evidence to the ordinarily skilled artisan that the CBD dose may be increased to 50 mg/kg per day (i.e., “at least about” 40 mg/kg CBD per day) and still significantly reduce food consumption in the treated subject. 
Applicant argues that “claims 41-49 recite a method of treating of [a] human subject using from about 20 to about 40 mg/kg/day of CBD” (Remarks, p.12). Applicant opines that “[n]one of the cited art teaches or suggests that such a high dose of CBD would be safe and effective for treating PWS in a human subject”, as “Scopinho and Sofia teach administering CBD to rats at dosages that are far removed from the dose set forth in the claims”, citing to an online FDA hyperlink in support (Remarks, p.12).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s reliance on an online FDA document in support of his assertions that the rat doses used in the cited prior art do not correlate to the instantly claimed human dose is unavailing, as he fails to provide a copy of the reference in the record for evaluation by the Examiner. As the Examiner may not take official notice of facts (see MPEP §2144.03 (“[A]ssertions of technical facts in the areas of esoteric technology or specific knowledge of the prior art must always be supported by citation to some reference work recognized as standard in the pertinent art”)), so Applicant must be held to the same standard. Also, see MPEP §2145, which states that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPA 716, 718 (CCPA 1965) and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)).
Applicant finally opines that “the dose range specified in the claims is associated with unexpected results”, stating that “the unexpected discovery” is that “high doses of cannabinoid as high as 40 mg/kg/day in a human subject (e.g., pediatric patients) are safe and well-tolerated” and that this effect “could not have been predicted from the cited art of record” (Remarks, p.12-13).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s position that the “unexpected discovery” that CBD in doses as high as 40 mg/kg/day are “safe and well-tolerated” in human subjects constitutes evidence of nonobviousness cannot be accepted. The claimed method is drawn to treatment of PWS in a subject in need of such treatment, and these arguments pertaining to “safety” and/or “tolerance” of the claimed dosages is not clearly germane to the instantly claimed therapeutic objective. Also, Applicant fails to clearly develop his position that the assertedly “high doses” of CBD claimed for treating a human PWS subject would not be expected to be “safe” and/or “well-tolerated” by citing to supporting factual evidence thereof. In addition, Applicant should note that instant claims 23, 32-33 and 36-40 are not limited to use of “at least about” 40 mg/kg/day CBD in a human subject, so it is unclear how such “unexpected discovery” related to the safety and tolerance of such dosages in human subjects would be material to such claims.  
For these reasons supra, rejection of claims 23 and 32-49 is proper. 

Conclusion
Rejection of claims 23 and 32-49 is proper.
Claims 18-22 and 25-29 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
August 26, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP §2144.05(I) (quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
        2  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP §2144.05(I) (quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).